WILLIAMS, J., dissenting: In addition to sharing the views of Judge Whitaker, I disagree with the manner in which the majority has allocated the award of litigation costs among petitioners. I believe the majority has committed error in making the allocation without having had a hearing to determine the total amount of reasonable litigation costs incurred by petitioners. Because the statutory limit is exceeded, a petitioner may recover only a proportionate share of his recoverable litigation costs.1 The majority has allocated a disproportionately larger share of the $25,000 limit to Attorney Minahan. Attorney Minahan is awarded $1,240 — 100 percent of his reimbursable share of litigation costs (as determined by the majority). The other petitioners, however, are awarded less than 100 percent of their recoverable costs. Attorney Minahan should be entitled to recover no greater percentage of his reimbursable costs than any other petitioner. Each petitioner’s recovery should be determined as follows: Individual petitioner’s recoverable costs_X_$25,000 2_ Total recoverable costs The majority, however, cannot possibly know what each petitioner’s proper proportion is because they do not know what the petitioners’ total recoverable costs are. Consequently, any allocation they make is manifestly arbitrary. KORNER, J., agrees with this dissent.  The calculation of the proportion of the allocation of an award among several petitioners pursuant to sec. 7430 is required only when recoverable costs exceed the statutory limit of $25,000.   This amount represents the statutory limit. Sec. 7430(b)(1).